                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                                  at CHATTANOOGA

NEAL WEARNER,                    )
                                 )
    Plaintiff,                   )
                                 )                 No. 1:18-CV-28
v.                               )
                                 )                 Judge Curtis L. Collier
COMMISSIONER OF SOCIAL SECURITY, )
                                 )
    Defendant.                   )


                                    JUDGMENT ORDER

       United States Magistrate Judge Susan K. Lee filed a report and recommendation (the

“R&R”) in this case, pursuant to 28 U.S.C. § 636(b) and Fed. R. Civ. P. 72(b) (Doc. 36). Neither

party has objected to the R&R within the given fourteen days.

       After reviewing the record, the Court agrees with the R&R. The Court hereby ACCEPTS

and ADOPTS the magistrate judge’s findings of fact, conclusions of law, and recommendations.

       Accordingly, it is ORDERED that:

       (1)    Plaintiff’s motion for summary judgment (Doc. 16) is GRANTED.

       2)     The Commissioner’s motion for summary judgment (Doc. 26) is DENIED.

       3)     The Commissioner’s decision denying benefits is REVERSED AND
              REMANDED for further administrative proceedings pursuant to sentence four of
              42 U.S.C. § 405(g).


       SO ORDERED.

       ENTER:
                          /s/_________________________
                          CURTIS L. COLLIER
                          UNITED STATES DISTRICT JUDGE

 

ENTERED AS A JUDGMENT
    s/ John L. Medearis
   CLERK OF COURT 
